Filed 7/29/22 In re B.M. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re B.M. et al., Persons Coming
 under the Juvenile Court Law.
                                                                 D080084
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. No. EJ3990A-B)

           Plaintiff and Respondent,

           v.

 E.W.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael P. Pulos, Judge. Affirmed.
         Julie E. Braden, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Lisa M. Maldonado, Deputy County Counsel for
Plaintiff and Respondent.
      E.W. (Mother) appeals the juvenile court’s order terminating her
parental rights for her two children, B.M. and G.W. (Welf. & Inst. Code,

§ 366.26.)1 Mother contends the juvenile court abused its discretion and
applied an incorrect legal standard in finding the parental-benefit exception
to adoption did not apply to prevent adoption. (§ 366.26, subd. (c)(1)(B)(i).)
We disagree and affirm the juvenile court’s order.
                                BACKGROUND
A.    Family History

      Mother has two children, B.M. and G.W.2 G.W. was born with fetal
alcohol syndrome and has a number of significant medical conditions. Based
on evidence of Mother’s alcohol use during her pregnancy with G.W., Mother
had a prior dependency proceeding with family maintenance services.
Jurisdiction was terminated after Mother completed a substance abuse
program, tested negative for drugs and alcohol, and completed a parenting
program.
B.    Initiation of Current Proceedings
      In August 2019, then three-year-old G.W. was found walking alone two
houses away from the family home in the early hours of the morning while
Mother, who had relapsed with alcohol, was asleep in a nearby garage. The
maternal grandfather, who was supposed to be watching the children, had
also fallen asleep. A few weeks later, seven-year-old B.M. was left alone in
the home, reportedly under the supervision of an intoxicated neighbor who
was supposed to keep an eye on the family home from across the street.


1     Further undesignated statutory references are to the Welfare and
Institutions Code.
2    B.M.’s father, whose rights were also terminated, is not a party to this
appeal. G.W.’s father is unknown.

                                        2
      The San Diego County Health and Human Services Agency (Agency)
filed petitions under section 300, subdivision (b) on behalf of both children in
September 2019 alleging that Mother’s substance abuse rendered her unable
to safely care for the children. Additionally, the Agency alleged that Mother
had failed to take G.W. to appointments with her medical specialists,
including a gastroenterology clinic to address concerns of failure to thrive and
malnutrition. The child had not been seen by a pediatrician for over 13
months. G.W.’s gastric tube (G-tube), which she needed for supplemental
nutrition, was not working properly and she was malnourished. B.M. was
not enrolled in school, although he was of school age.
      The juvenile court issued protective custody warrants. At the detention
hearing, the children were detained in licensed foster care and Mother was
given supervised visitation.
      While the children were at an emergency children’s shelter, Mother
visited them once. B.M. expressed anger and disappointment that Mother
did not regularly visit. Mother also did not attend scheduled medical visits.
      The children were placed in separate licensed resource homes in
October 2019. The juvenile court made true findings on both children’s
petitions at a contested jurisdictional hearing in November 2019 and
continued the disposition hearing.
      By the time of the contested disposition hearing in January 2020,
Mother had visited G.W. twice and B.M. three times in their current homes.
She was encouraged to visit more regularly. The court removed the children
from Mother’s care and ordered reunification services.
C.    Six-Month Review Period.
      B.M. was placed in the out-of-state home of his paternal grandmother
in May 2020. The Agency planned to place G.W. in the home once her


                                        3
medical services could be transferred to that state and grandmother was
trained for G-tube feeding.
      Mother was receiving inpatient substance abuse treatment, but had
limited contact with the children. She rarely followed through with
scheduled phone calls or video chats.
      By the time of the six-month review in July 2020, Mother was still
engaged in her inpatient program. The Agency continued to be concerned
that her visits were sporadic and she did not accept or understand G.W.’s
medical needs. B.M. had negative emotional reactions to Mother’s sporadic
contact and often cried during video chats with his sister. He appeared to do
better after being placed with his grandmother. Overall, the children were
doing well in their placements and the Agency continued to work to obtain
approval to place G.W. with B.M.’s grandmother.
      Over the next couple of months, before the contested trial on the six-
month review, Mother participated more consistently in her substance abuse
treatment program. She completed an intensive outpatient program and
resided in a sober living residence. She was more consistent in her phone
calls with the children and had in-person supervised visits with G.W. twice a
week. Mother was encouraged to attend as many medical appointments as
possible. However, she failed to appear for a sedated hearing procedure in
August 2020, which required her consent to proceed. The appointment went

forward after she gave verbal consent.3
      The Agency paused efforts to place G.W. with B.M. to facilitate in-
person visits between Mother and G.W. The juvenile court extended



3     Mother originally stated she did not attend the appointment because
she did not have money for gas. She later admitted she “messed up.”

                                        4
reunification services to the 12-month review hearing date and the children
remained in their respective placements.
D.    Twelve-Month Review Period
      By November 2020, both children were thriving in their placements.
Mother was more consistent with her calls and video visits with B.M. The
Agency scheduled in-person visits for Mother with G.W. under the
supervision of a visitation coach to evaluate progression toward unsupervised
visits with G.W. The Agency was still concerned that Mother needed to
involve herself more in G.W.’s medical needs and in B.M.’s education.
      Mother did well with her visits. According to the visitation coach,
Mother was appropriate and loving with G.W. and supervised her well.
Mother had some struggles with time management, including scheduling
appointments at the same time as her scheduled visits with G.W. There were
some inconsistent video visits with B.M. and instances when Mother either
did not appear as scheduled or did not respond to calls for several hours.
These instances were upsetting to B.M.
      At the contested 12-month review hearing on January 11, 2021, the
court ordered unsupervised visits and extended reunification services to the
18-month review date.
E.    18-Month Review Period and Termination of Services.
      By the 18-month review date, March 17, 2021, the Agency
recommended termination of Mother’s reunification services. B.M.’s
therapist expressed concern that B.M. had been parentified, by taking on an
unhealthy role that was beyond being a brother or a son. B.M. missed
Mother and G.W. but his level of worry and concern was more normal than it
was when he first moved. He had settled into his life with his grandmother
and was able to be a child engaged in age-appropriate activities. The


                                       5
therapist stated, “ ‘Basically, the psychological impact of being away from his
Mom has been addressed; he has worked through his grief; he accepted his
current family dynamic and moved forward.’ ”
      Mother still had difficulty meeting G.W.’s medical needs and failed to
attend medical appointments. Mother had unsupervised visits with G.W.
and participated in her morning routine. G.W. returned to the caregiver on
one occasion with the G-tube wrap placed inappropriately. Mother reported
that the unsupervised visits with G.W. went well, but G.W. showed
aggressive or uncharacteristic behavior after these visits. Mother did not
finish homework assignments with G.W. and expressed frustration about
needing to do homework rather than having fun. Mother also missed visits,
which was upsetting to G.W.
      B.M. came to San Diego in May 2021 with his grandmother for a visit
with G.W. and Mother. Mother failed to pick up G.W. as scheduled or to call
and cancel. Mother attended the visit with B.M., but he was upset that G.W.
was not there. G.W. was also upset, so her caregiver brought her to visit the
grandmother and B.M. later that evening. The children enjoyed their time
together. The next day Mother had an extended visit with B.M. After
returning home, B.M. had some anxiety and experienced some bedwetting.
      The Agency expressed concern that Mother still missed important
medical or educational appointments. Most concerning, however, was that
G.W. was losing weight since the unsupervised visits with the mother had
expanded. The Agency reduced the number of visits between Mother and
G.W. due to concerns about G.W.’s weight loss. Mother became depressed
and failed to attend scheduled visits and calls with B.M. There were
concerns that Mother was coaching both children about things to say during




                                       6
unsupervised visits. There were also concerns that the children’s behaviors
were regressing.
      At the Agency’s request, Mother’s visits were reverted to supervised
status at the contested 18-month review hearing in July 2021. The court
terminated Mother’s reunification services after finding her progress was
minimal toward alleviating or mitigating the causes necessitating placement.
The court set the matter for hearing under section 366.26 to implement a
permanent plan for the children.
F.    Permanency Planning.
      Counsel for the children requested that G.W. be placed with B.M.’s
grandmother. G.W. was moved on October 22, 2021, after the Agency
received approval for G.W. to be placed with B.M.’s grandmother.
      Before G.W. moved out of state, Mother and G.W. had three scheduled
in-person visits. Mother missed one visit. G.W. appeared to enjoy the visits
with Mother and they expressed their love for one another. However, G.W.
did not show signs of distress when the visits ended. After the move, both
children engaged in video visits with Mother and expressed love for Mother.
      The Agency recommended that both children be adopted by B.M.’s
grandmother. The grandmother was committed to adopting them and both
children wanted to remain with her. B.M. understood the concept of
adoption. The children had an affectionate and loving relationship with
Mother, but the relationship was similar to that of a close relative. They
enjoyed spending time with Mother, but were not distressed when the visits
ended.
      Mother filed a section 388 petition requesting that the children be
returned to her care. The juvenile court granted an evidentiary hearing.




                                       7
G.    Combined Contested Hearing.
      The matter proceeded to a contested hearing on February 4, 2022 for
both the section 388 petition and section 366.26 permanency planning.
      Mother testified about her services including trauma therapy, a
recovery bible study, and a recovery program that includes random drug
testing, which were negative. She saw a psychiatrist who manages her
medication. She has taken her medication consistently for two years after
she completed a four-month inpatient program. She took parenting classes
and attended individual therapy for about a year. Mother stopped attending
therapy when the court terminated services in July 2021. She agreed that
even with the medication, she missed some visits with the children because
she was too depressed to visit.
      Mother testified that she has not used alcohol or substances other than
her prescribed medications since she entered an inpatient program in
February 2020. When she moved to a sober living facility, she enrolled in an
outpatient substance abuse program where she had cognitive behavioral
therapy.
      Mother lost weight and looked forward to being able to engage and play
more actively with her children. She wanted to play football with B.M., who
shared her interest in the sport. She investigated a local flag football team
for him.
      Mother had a job. She and her father rented a three-bedroom home.
She planned that B.M. would have his own room and she would share a room
with G.W. Mother admitted she was living with her father in the same area
where she lived when she was struggling with sobriety and the events
occurred that precipitated the dependency action.




                                       8
      Mother testified about her understanding of G.W.’s significant medical
needs. She believed she could keep all the necessary medical appointments
because she had a good job with flexibility and a car. She testified about her
plans for the children’s education and for obtaining services for G.W. through
the Regional Center.
      Mother understood the children were removed because G.W. was
malnourished. Mother acknowledged that G.W. missed a lot of appointments
and that Mother avoided the Agency during that time because she had
relapsed.
      Mother agreed that there were concerns about her unsupervised visits
with G.W. in March 2021. Mother missed two doctor appointments and she
was late to several visits. When Mother was more than 30 minutes late to
one visit, G.W. was inconsolable.
      On the occasion when B.M. visited from out of state, Mother
acknowledged she missed picking up G.W. and then said there was a
misunderstanding about the meeting at a fast-food restaurant.
      Mother said her visits were reverted to supervised status because a
social worker was concerned that G.W.’s weight fluctuated. Mother thought
the social worker blew the concern out of proportion to keep the case going.
Mother acknowledged that the social worker was concerned about what
Mother was feeding G.W. and the fact that she came back from some visits
with bumps on her head. The social worker also wanted Mother to
communicate better if she was going to be late.
      Mother was not sure why B.M.’s visits were reverted to supervised
status. She understood there was some concern that she said something
inappropriate during their visits. She did not remember what she said or
what the social worker said about the concerns.


                                       9
      The social worker who handled the case after Mother’s services were
terminated testified that Mother’s visits were reverted from unsupervised to
supervised status because G.W. lost weight and Mother failed to take G.W. to
doctor appointments. This was concerning because G.W. was detained for
similar concerns of missed medical appointments and malnutrition. These
issues were not addressed after 20 months of reunification services. Mother
also discussed inappropriate matters during visits with B.M.
      The social worker did not believe it was in the best interests of either
B.M. or G.W. to be returned to Mother. The children were placed together
with B.M.’s grandmother. B.M. had stability at home, at school and with his
therapy services. Similarly, the grandmother was meeting G.W.’s medical
and educational needs. Both children expressed they were happy with their
placement.
      Mother missed three virtual visits in November and December 2021.
She said there was a change in the date for one visit and she could not make
it because she went to work. The social worker observed that neither child
had an emotional reaction to waiting for Mother or to the fact that she did
not appear for the visit.
      B.M. declined visits with Mother a few times. Mother’s relationship
with B.M. was like a friendly visitor. He was happy to see her and enjoyed
when she sent him things, but he did not ask for her outside of visits. He did
not appear to care if a visit was canceled. G.W. declined visits with Mother
more often than B.M. Mother’s relationship with G.W. was also like a
friendly visitor. G.W. was happy to see her during visits, but did not ask for
her outside of visits. If a visit was canceled, G.W. went back to her routine.




                                       10
         Mother never asked the social worker for educational updates about the
children. Mother did not communicate with the children’s teachers out of
state.
         The social worker recommended adoption for both children. She
considered the relationship with Mother against the benefits of adoption,
including the stability of placement with the current caregiver and the
sibling. For G.W., the social worker also considered her medical and
developmental needs. She also considered how the children would react if
they did not have visitation with Mother.
         The court denied Mother’s section 388 petition. Although the court
noted that Mother made good strides over the years toward sobriety,
participating in therapy, and in maintaining a home, it determined that there
was not a change in circumstances since reunification services were
terminated. The court determined that placement with Mother would not be
in the best interests of the children. The court believed that Mother has some
grasp of the children’s needs and loved them, but that she had not
demonstrated an ability to meet the needs of either child, and G.W. in
particular, to indicate that returning them to her care would be in their best
interests. The court noted that B.M. was able to “shed the weight of having
to act as a parent of himself and of [G.W.]” in his current placement whereas
there was a question about whether he could return to Mother and still be a
child.
         In the section 366.26 portion of the hearing, the Agency recommended
adoption as the permanent plan for both children. Mother asked the court to
find that the parent-benefit exception applied to prevent adoption of the
children. After hearing arguments from counsel, the court found by clear and
convincing evidence that both children were generally and specifically


                                        11
adoptable. The court considered the three prongs necessary for the parent-
benefit exception: regular and consistent visitation, the existence of a
beneficial relationship, and whether such a relationship outweighed the
benefits of an adoptive home. After discussing the factors, the court found
the exception did not apply. The court terminated Mother’s parental rights
and found adoption was in the best interests of the children. Mother
appealed this ruling.
                                 DISCUSSION
                                        I.
                            General Legal Principles
      “The sole purpose of the section 366.26 hearing is to select and
implement a permanent plan for the child after reunification efforts have
failed.” (In re J.D. (2021) 70 Cal.App.5th 833, 851–852.) At this hearing “the
juvenile court has three options: (1) to terminate parental rights and order
adoption as a long-term plan; (2) to appoint a legal guardian for the
dependent child; or (3) to order the child be placed in long-term foster care.
[Citation.] Adoption is the preferred plan and, absent an enumerated
exception, the juvenile court is required to select adoption as the permanent
plan. [Citation.] The burden falls to the parent to show that the termination
of parental rights would be detrimental to the child under one of the
exceptions.” (In re Fernando M. (2006) 138 Cal.App.4th 529, 534.)
      One of the exceptions to the preference for adoption is the parental-
benefit exception. (§ 366.26, subd. (c)(1)(B)(i).) A parent asserting this
exception must show by a preponderance of the evidence: (1) regular
visitation and contact with the child; (2) the child has a substantial, positive,
emotional attachment to the parent; and (3) terminating that attachment
would be detrimental to the child even when balanced against the


                                       12
countervailing benefit of a new, adoptive home. (In re Caden C. (2021) 11
Cal.5th 614, 636 (Caden C.).)
      The first element, visitation, is “straightforward,” requiring that the
“ ‘parents visit consistently,’ taking into account ‘the extent permitted by
court orders.’ ” (Caden C., supra, 11 Cal.5th at p. 632.) The second element
focuses on the child and is determined by taking into consideration factors
such as “ ‘[t]he age of the child, the portion of the child’s life spent in the
parent’s custody, the “positive” or “negative” effect of interaction between
parent and child, and the child’s particular needs.’ ” (Ibid., citing In re
Autumn H. (1994) 27 Cal.App.4th 567, 576 (Autumn H.).) For the third
element, “the court must decide whether it would be harmful to the child to
sever the relationship and choose adoption. [Citations.] Because terminating
parental rights eliminates any legal basis for the parent or child to maintain
the relationship, courts must assume that terminating parental rights
terminates the relationship.” (Caden C., at p. 633.) When the benefits of a
stable, adoptive, permanent home outweigh the harm the child would
experience from the loss of a continued parent-child relationship, the court
should order adoption. (Id. at p. 634.)
      When deciding whether terminating parental rights would be
detrimental to the child, the court does not compare the attributes of the
parent against those of the custodial caregiver. (Caden C., supra, 11 Cal.5th
at p. 634.) Additionally, a parent’s lack of progress in addressing the issues
that led to dependency is not determinative. (Id. at p. 637.) A parent’s
inability to address the issues leading to dependency may be relevant in
assessing whether the interaction between parent and child “has a ‘negative
effect’ on the child.” (Ibid.) Performing this analysis is a “subtle enterprise.”
(Id. at p. 634.) “In many cases, ‘the strength and quality of the natural


                                         13
parent/child relationship’ will substantially determine how detrimental it
would be to lose that relationship, which must be weighed against the
benefits of a new adoptive home.” (Ibid.)
      We review the juvenile court’s findings as to whether the parent has
maintained regular visitation and contact with the child, as well as the
existence of a beneficial parent-child relationship, for substantial evidence.
(Caden C., supra, 11 Cal.5th at pp. 639−640.) We do “ ‘not reweigh the
evidence, evaluate the credibility of witnesses, or resolve evidentiary
conflicts’ ” and will uphold the juvenile court’s determinations even where
substantial evidence to the contrary also exists. (Id. at p. 640.)
      “[T]he ultimate decision—whether termination of parental rights would
be detrimental to the child due to the child’s relationship with his [or her]
parent—is discretionary and properly reviewed for abuse of discretion.”
(Caden C., supra, 11 Cal.5th at p. 640.) A court abuses its discretion “ ‘ “ ‘by
making an arbitrary, capricious, or patently absurd determination.’ ” ’ ”
(Id. at p. 641.)
      The Caden C. court explained, “ ‘there likely will be no practical
difference in application of these two standards,’ ” but “[a]t its core, the
hybrid standard . . . simply embodies the principle that ‘[t]he statutory
scheme does not authorize a reviewing court to substitute its own judgment
as to what is in the child’s best interests for the trial court’s determination in
that regard, reached pursuant to the statutory scheme’s comprehensive and
controlling provisions.’ ” (Caden C., supra, 11 Cal.5th at p. 641.)




                                        14
                                       II.
              The Juvenile Court Did Not Abuse Its Discretion in
                        Terminating Parental Rights

      Mother contends the juvenile court abused its discretion and considered
improper factors to deny the parent-benefit exception. Specifically, she
contends the court improperly considered whether Mother had a parental
bond with the children and improperly compared the adoptive home to
Mother’s home. Mother asks us to reverse the order and remand with
instruction to reevaluate the parent-child relationship exception. We
disagree and decline to do so because the court considered each of the three
factors for the parent-benefit exception and properly exercised its discretion.
A.    Visitation.
      As to the first factor, the court noted that Mother’s visitation was
historically inconsistent, but that that her visits recently were more
consistent. For purposes of its analysis, however, the court assumed that this
prong was met.
B.    Beneficial Relationship.
      The court next turned to the existence a beneficial relationship. The
court observed that the children undoubtedly loved Mother and that she
loved them. The court stated, however, “the question is whether or not this is
a bond, a relationship more than just a friendship. It has to be a relationship
and a bond that is parental.” The court observed that the children separated
easily from Mother after visits. Although the court recalled that G.W. was
upset when Mother missed visits at the beginning of the case, that was not
the case recently. When Mother was late or did not appear for a visit, the
children returned to their routines without emotion. The court expressed
concern about the healthiness of the children’s relationship with Mother,


                                       15
particularly about the evidence that B.M. took on an parental role in the
relationship with his Mother and sister that was not suitable for a child his
age.
       Mother contends that the court’s comment that a “parental” bond is
required is improper. It is clear that “the beneficial relationship exception
demands something more than the incidental benefit a child gains from any
amount of positive contact with her natural parent. (In re Dakota H. (2005)
132 Cal.App.4th 212, 229 [a parent must demonstrate something “more than
frequent and loving contact, an emotional bond with the child, or pleasant
visits”]; In re Angel B. (2002) 97 Cal.App.4th 454, 468 [“for the exception to
apply, the emotional attachment between the child and parent must be that
of parent and child rather than one of being a friendly visitor or friendly
nonparent relative, such as an aunt”].) The exception requires the existence “
“ ‘of a substantial, positive emotional attachment’ ” between parent and
child.” (In re Katherine J. (2022) 75 Cal.App.5th 303, 319 citing Caden C.,
supra, 11 Cal.5th at p. 633 and quoting Autumn H., supra, 27 Cal.4th at
p. 575.)
       The Katherine J. court recently explained that a “popular way in which
courts have tried to discern the presence of ‘the mysterious X factor’ that
transforms a person from a ‘mere friendly visitor’ to a parent with ‘ “a
substantial, positive, emotional attachment” ’ to [her] child is by analyzing
whether the person occupies a ‘parental role’ in the child’s life. [Citation.]
However, this analytic tool has the potential to create more problems than it
solves” because the words “ ‘ “parental role,” standing alone can have several
meanings’ ranging from ‘the person whom the child regards as his or her
parent,’ the person who demonstrates the ‘nurturing, supportive, and guiding’
characteristics traditionally associated with ‘good’ parenting, or ‘giving


                                       16
parental care’ through such activities as ‘changing diapers, providing toys
and food, and helping with homework.’ ” (Katherine J., supra, 75 Cal.App.5th
at p. 319 quoting In re L.A.-O (2021) 73 Cal.App.5th 197, 210.) “While each of
these definitions may be useful as factors to determine the strength of a
parent’s relationship with their child, none is dispositive on its own.”
Therefore, it is helpful for the court to explain the meaning it imparts.
(Katherine J., at p. 319.)
      The court here did not compare the care the children received from the
grandmother to that provided by Mother. Rather, the court’s statements
make it evident that it concluded the children’s attachment to Mother was
not of sufficient health, quality, and significance to show a beneficial parent-
child relationship. The court explained that the children did not express
emotion when they separated from Mother or when she failed to appear as
scheduled for visits. Their reactions, or lack thereof, demonstrate that they
view her more as a friendly visitor than a person they regard as their parent.
      The record supports this finding. G.W. had been out of Mother’s care
for more than half of her life when parental rights were terminated.
Although B.M. had spent more time with Mother, there was evidence that he
was more bonded to his sister than to Mother. Once he was out of Mother’s
care, he was able to focus on being a child rather than worrying about Mother
or his sister. When G.W. was placed in grandmother’s home with B.M., he no
longer expressed a desire to return to Mother and no longer had an emotional
reaction when Mother did not appear for visits.
      Although the court questioned the existence of a beneficial parent
relationship, the court ultimately assumed that such a relationship existed
and proceeded to the next step–balancing that relationship against the
general benefits of an adoptive home. Therefore, even if the court’s comment


                                       17
about requiring a “parental” relationship could be viewed as error, any error
was harmless.
C.    Lack of Detriment in Terminating Relationship.
      Mother next contends the court improperly compared the potential
adoptive home to that of Mother. However, the court explained that it did
not look at the specific adoptive home and was not comparing that home to
Mother’s. Rather, the court properly recognized the question was whether
this relationship is such that “if it were to be severed, this would be of a
detrimental nature that outweighs the permanency and stability that an
adoptive home would give.”
      The court considered Mother’s counsel’s arguments that the children
would be “devastated” by the termination of the relationship. The court
found there was simply no evidentiary support for this argument. Although
the court thought there would be an adjustment period, the court stated that
the children no longer wished to go home. The court commented that their
needs were being met at their current placement. The court concluded that
the children needed the stability of an adoptive home. Therefore, the court
found the exception did not apply.
      We cannot conclude that the court improperly compared the adoptive
home with that of Mother’s. Rather, we infer that the court was commenting
on the benefits a stable adoptive home would provide as opposed to
maintaining an insecure relationship with Mother. There was evidence that
B.M. made positive emotional strides through therapy and a stable
placement, which enabled him to cope with any grief associated with
separating from Mother. B.M. said he wanted to be adopted and to have a
family, even if that meant he could not talk to his parents again. He
acknowledged that he “would not be happy at first” but believed he “will feel


                                        18
fine.” Mother simply did not meet her burden of showing that any detriment
the children might endure from the termination of their relationship with
Mother outweighed the stability the children would enjoy in an adoptive
home. (Caden C., supra, 11 Cal.5th at p. 636.)
      Viewing the evidence in the light most favorable to the juvenile court’s
order (Caden C., supra, 11 Cal.5th at p. 640), as we must, we conclude
substantial evidence supported the court’s factual findings and the juvenile
court did not abuse its discretion in declining to apply the parental-benefit
exception to adoption.
                                DISPOSITION
      The order is affirmed.

                                                                      IRION, J.

WE CONCUR:



AARON, Acting P. J.



DATO, J.




                                       19